 
 
I 
108th CONGRESS
2d Session
H. R. 4349 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2004 
Mr. Bishop of New York (for himself and Mr. Israel) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reinstate Department of Energy Order No. 202–03–2. 
 
 
1.Cross sound cable order Notwithstanding Department of Energy Order No. 202–03–4, issued by the Secretary of Energy on May 7, 2004, or any other provision of law, Department of Energy Order No. 202–03–2, issued by the Secretary of Energy on August 28, 2003, is reinstated effective on the date of enactment of this Act and shall remain in effect unless rescinded by Act of Congress.  
 
